U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number:000-14209 FIRSTBANK CORPORATION (Exact name of registrant as specified in its charter) Michigan 38-2633910 (State of Incorporation) (I.R.S. Employer Identification No.) 311 Woodworth Avenue Alma, Michigan (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(989) 463-3131 Indicate by check mark whether the registrant (1) has filed all reports to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer ­­­Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes NoX Common stock outstanding at April 30, 2011:7,834,499 shares. INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements (UNAUDITED) Page 1 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations Page 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk Page 18 Item 4. Controls and Procedures Page 19 PART II. OTHER INFORMATION Item 4. [removed and reserved] Item 5. Other Information Page 19 Item 6. Exhibits Page 19 SIGNATURES Page 20 EXHIBIT INDEX Page 21 i FIRSTBANK CORPORATION CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2, 2010 (Dollars in thousands) UNAUDITED March 31, December 31, ASSETS Cash and due from banks $ $ Short term investments Total Cash and cash equivalents FDIC insured bank time certificates of deposit Trading account securities 19 13 Securities available for sale Federal Home Loan Bank stock Loans held for sale 27 Loans, net of allowance for loan losses of $21,347 at March 31, 2011 and $21,431 at December 31, 2010 Premises and equipment, net Goodwill Core deposit and other intangibles Other real estate owned Accrued interest receivable and other assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY LIABILITIES Deposits: Non-interest bearing accounts $ $ Interest bearing accounts: Demand Savings Time Total Deposits Securities sold under agreements to repurchase and overnight borrowings Federal Home Loan Bank advances Subordinated Debentures Accrued interest and other liabilities Total Liabilities SHAREHOLDERS’ EQUITY Preferred stock; no par value, 300,000 shares authorized, 33,000 issued Common stock; 20,000,000 shares authorized, 7,814,097 shares issued and outstanding ( 7,803,816 at December 31, 2010 ) Retained earnings Accumulated other comprehensive income Total Shareholders’ Equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See notes to consolidated financial statements. 1 FIRSTBANK CORPORATION CONSOLIDATED STATEMENTS OF INCOME MARCH 31, 2 (Dollars in thousands except per share data) UNAUDITED Three Months Ended March 31, Interest Income: Interest and fees on loans $ $ Securities Taxable Exempt from Federal Income Tax Short term investments 39 53 Total Interest Income Interest Expense: Deposits FHLB advances and other borrowing Subordinated Debt Total Interest Expense Net Interest Income Provision for loan losses Net Interest Income after provision for loan losses Non-interest Income: Service charges on deposit accounts Gain on sale of mortgage loans Mortgage servicing, net of amortization 28 Gain/(loss) on trading account securities 6 23 Gain/(loss) on securities (8 ) 55 Other Total Non-interest Income Non-interest Expense: Salaries and employee benefits Occupancy and equipment FDIC insurance premium Amortization of intangibles Outside professional services Advertising and promotions Other real estate owned costs Other Total Non-interest Expense Income before federal income taxes Federal income taxes 11 NET INCOME $ $ Preferred stock dividends and accretion of discount on preferred stock NET INCOME AVAILABLE TO COMMON SHAREHOLDERS $ $ COMPREHENSIVE INCOME Net Income $ $ Change in unrealized gain on securities, net of tax and reclassification effects ) TOTAL COMPREHENSIVE INCOME $ $ Basic Earnings Per Share $ $ Diluted Earnings Per Share $ $ Dividends Per Share $ $ See notes to consolidated financial statements. 2 FIRSTBANK CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOW FOR THE NINE MONTHS ENDED MARCH 31, 2 (Dollars in thousands) UNAUDITED Three months ended March 31, OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses Depreciation of premises and equipment Net amortization of security premiums/discounts Loss/(Gain) on trading account securities (6
